                Case 3:19-cr-00217-RS Document 67 Filed 08/10/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY A. SMOLEN (CABN 293328)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6779
 7        FAX: (415) 436-7234
          Molly.smolen@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 19-CR-0217-RS
                                                     )
14           Plaintiff,                              )   STIPULATION AND ORDER SETTING
                                                     )   STATUS DATE AND EXCLUDING TIME
15      v.                                           )   UNDER THE SPEEDY TRIAL ACT
                                                     )
16   BRYAN PETER ROSENTHAL,                          )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On July 13, 2020, this Court issued an order denying Defendant’s Motion to Suppress. See Dkt.
20 64. No future dates have yet been set in this case. Defense counsel, Michael Pelligrini is currently on

21 leave, and is expected back in mid-September. Accordingly, the parties hereby stipulate and agree that

22 this matter should be set for a status hearing on September 15, 2020. The parties further stipulate and

23 agree that time should be excluded under the Speedy Trial Act from August 10, 2020 through September

24 15, 2020 (inclusive), pursuant to 18 U.S.C. ' 3161(h)(7)(A) and (B)(iv). The parties agreed to the

25 exclusion of time under the Speedy Trial Act to allow for continuity and effective preparation of defense

26 counsel—specifically, to allow counsel to continue to review the materials already produced by the

27 United States, and given Mr. Pellegrini’s current absence from work. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

28 The parties agree that the ends of justice are served by granting the continuance and outweigh the

     STIPULATION AND ORDER 19-CR-0217-              1
     RS
               Case 3:19-cr-00217-RS Document 67 Filed 08/10/20 Page 2 of 3




 1 interests of the public and the defendant in a speedy trial.

 2 SO STIPULATED:

 3                                                                DAVID L. ANDERSON
                                                                  United States Attorney
 4

 5
     DATED: August 10, 2020                                       _____/s/_______________
 6                                                                MOLLY A. SMOLEN
                                                                  Assistant United States Attorney
 7

 8 DATED: August 10, 2020                                         ____/s/_______________
 9                                                                DAVID COHEN
                                                                  Attorney for the Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER 19-CR-0217-               2
     RS
               Case 3:19-cr-00217-RS Document 67 Filed 08/10/20 Page 3 of 3




 1
                                                    ORDER
 2
            Based on the stipulation of the parties above, the Court hereby ORDERS that this case shall be
 3
     set for a status hearing on September 15, 2020, and FINDS that the exclusion of time from August 10,
 4
     2020 through September 15, 2020 (inclusive) is warranted and that the ends of justice served by the
 5
     continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§
 6
     3161(h)(7)(A). The failure to grant the requested continuance would deny defendant effective
 7
     preparation of counsel and continuity of counsel. 18 U.S.C. §§ 3161(h)(7)(B)(iv).
 8

 9

10
             8/10/2020
     DATED: _____________                                 _____________________________________
11                                                        HON. RICHARD SEEBORG
                                                          United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER 19-CR-0217-               3
     RS
